Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 1 of 31             PageID #: 463




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

MICHAEL LON MCGRATH,      )
BOP Reg. #16390-003,      )
   Movant,                )
                          ) CIVIL ACTION NO. 1:17-00368-CG-N
v.                        )
                          ) CRIMINAL ACTION NO. 1:16-00091-CG-N
UNITED STATES OF AMERICA, )
   Respondent.            )

                                         ORDER

         Michael Lon McGrath (“McGrath”), a federal prisoner proceeding without

counsel (pro se), filed a Motion to Vacate, Set Aside, or Correct Sentence under 28

U.S.C. § 2255 dated August 14, 2017 (Doc. 59)1 challenging the judgment entered

against him in the above-numbered criminal action. The Court ordered McGrath to

file an amended version of his § 2255 motion on the Court’s form (Docs. 60, 65) and

McGrath complied on October 10, 2017 (Doc. 66). The Government timely filed a

response (Doc. 70) in opposition to McGrath’s § 2255 motion, as ordered by the Court

under Rule 4(b) of the Rules Governing Section 2255 Proceedings (Doc. 68), and

McGrath filed a reply (Doc.71). McGrath then filed several motions to amend his §

2255 motion (see Docs. 72, 76, 84). The Court ordered the Government to respond to

two of these motions to amend (Docs. 73, 85) and the Government complied (Docs. 74,

86). McGrath’s § 2255 motion is now under submission for determination of whether




1   All “Doc.” citations herein refer to the docket of the above-numbered criminal action.
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 2 of 31        PageID #: 464




expansion of the record and/or an evidentiary hearing is warranted. See Rules 7 and

8(a) of the Rules Governing Section 2255 Proceedings.

      Having reviewed the parties’ submissions and other relevant portions of the

record in accordance with Rule 8(a) of the Rules Governing Section 2255 Proceedings,

the Court finds that neither expansion of the record nor an evidentiary hearing is

warranted, and that McGrath’s § 2255 motion (Doc. 66) is DENIED and

DISMISSED with prejudice.

                                I.    Background

      On April 28, 2016, the grand jury for this district returned an indictment

against McGrath (Doc. 1), charging him with four counts involving unlawful firearm

possession offenses. McGrath was appointed trial counsel and initially entered a plea

of not guilty to all charges. (See Doc. 12). On June 21, 2016, McGrath, pursuant to a

written plea agreement (Doc. 30), changed his plea and entered a plea of guilty to

knowingly possessing a stolen firearm in violation of 18 U.S.C. § 922(j), charged in

the indictment as Count Two. (See Docs. 1, 31). The Court adopted the presentence

investigation report (Doc. 45) without change. (Doc. 51, PageID.237). On October 4,

2016, the Court sentenced McGrath to 120 months of imprisonment followed by 3

years of supervised release, along with a $100.00 assessment. (Doc. 50). Consistent

with the terms of the plea agreement, the remaining counts against McGrath were

dismissed on motion of the Government. (See Doc. 50). McGrath did not appeal the

judgment. (See Doc. 49; Doc. 66, PageID.383). McGrath timely filed the present § 2255

motion in August 2017. (See Doc. 59, PageID.300).




                                         2
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 3 of 31            PageID #: 465




                               II.    Legal Standards

      McGrath’s § 2255 motion raises several substantive and procedural issues.

This section sets out the standards for the following issues: (a) the general standards

of review under § 2255; (b) ineffective assistance of counsel; (c) the effect of a guilty

plea on § 2255 motions; and (d) amending § 2255 motions.

                a.     General Standards of Review under § 2255

      Under 28 U.S.C. § 2255, a federal prisoner may “bring a collateral challenge

by moving the sentencing court to vacate, set aside, or correct the sentence.”

Winthrop-Redin v. United States, 767 F.3d 1210, 1215-16 (11th Cir. 2014). However,

“[o]nce the defendant’s chance to appeal has been waived or exhausted,” a court is

“entitled to presume he stands fairly and finally convicted, especially when, as here,

he already has had a fair opportunity to present his federal claims to a federal forum.”

United States v. Frady, 456 U.S. 152, 164 (1982). “[A] collateral challenge, such as a

§ 2255 motion, may not be a surrogate for a direct appeal.” Lynn v. United States, 365

F.3d 1225, 1232 (11th Cir. 2004) (per curiam) (citing Frady, 456 U.S. at 165 (collecting

cases)). “Because collateral review is not a substitute for a direct appeal, the general

rules have developed that: (1) a defendant must assert all available claims on direct

appeal, and (2) relief under 28 U.S.C. § 2255 is reserved for transgressions of

constitutional rights and for that narrow compass of other injury that could not have

been raised in direct appeal and would, if condoned, result in a complete miscarriage

of justice.” Id. (internal citations, quotations, and footnote omitted).

      Once a petitioner files a § 2255 motion, “[u]nless the motion and the files
      and records of the case conclusively show that the prisoner is entitled to



                                            3
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 4 of 31             PageID #: 466




      no relief, the court shall . . . grant a prompt hearing thereon, determine
      the issues and make findings of fact and conclusions of law with respect
      thereto.” [28 U.S.C.] § 2255(b). A petitioner is entitled to an evidentiary
      hearing if he “alleges facts that, if true, would entitle him to relief.”
      Aron[ v. United States], 291 F.3d [708,] 715 [(11th Cir. 2002)] (quoting
      Holmes v. United States, 876 F.2d 1545, 1552 (11th Cir. 1989)). “[A]
      petitioner need only allege—not prove—reasonably specific, non-
      conclusory facts that, if true, would entitle him to relief.” Id. at 715 n.6.
      However, a district court need not hold a hearing if the allegations are
      “patently frivolous,” “based upon unsupported generalizations,” or
      “affirmatively contradicted by the record.” Holmes, 876 F.2d at 1553
      (quoting United States v. Guerra, 588 F.2d 519, 520–21 (5th Cir. 1979));
      see, e.g., Lynn v. United States, 365 F.3d 1225, 1239 (11th Cir. 2004)
      (“Because the . . . affidavits submitted by Lynn amount to nothing more
      than mere conclusory allegations, the district court was not required to
      hold an evidentiary hearing on the issues and correctly denied Lynn's §
      2255 motion.”).

Winthrop-Redin, 767 F.3d at 1216 (footnote omitted); accord, e.g., Diveroli v. United

States, 803 F.3d 1258, 1263 (11th Cir. 2015). In making this determination, the Court

is aware that it must “liberally construe pro se filings, including pro se applications

for relief pursuant to § 2255.” Winthrop-Redin, 767 F.3d at 1215.

                     b.     Ineffective Assistance of Counsel

      The Sixth Amendment gives criminal defendants the right to effective

assistance of counsel. U.S. Const., amend. VI; Strickland v. Washington, 466 U.S.

668, 684–86 (1984). “[F]ailure to raise an ineffective-assistance-of-counsel claim on

direct appeal does not bar the claim from being brought in a later, appropriate

proceeding under § 2255.” Massaro v. United States, 538 U.S. 500, 509 (2003). Indeed,

“in most cases a motion brought under § 2255 is preferable to direct appeal for

deciding claims of ineffective assistance.” Id. at 504; see also United States v. Curbelo,

726 F.3d 1260, 1267 (11th Cir. 2013) (“An ineffective assistance claim should usually




                                            4
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 5 of 31            PageID #: 467




be raised in a motion under 28 U.S.C. § 2255.” (citing United States v. Patterson, 595

F.3d 1324, 1328 (11th Cir. 2010))), cert. denied, 134 S. Ct. 962 (2014). “To establish

an ineffective assistance of counsel claim, a defendant must show that (1) ‘counsel's

representation fell below an objective standard of reasonableness’ and (2) that such

failure prejudiced him in that ‘there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different.’ ”

United States v. Pease, 240 F.3d 938, 941 (11th Cir. 2001) (per curiam) (quoting

Strickland, 466 U.S. at 687–88, 694).

      “Conclusory allegations of ineffective assistance are insufficient.” Wilson v.

United States, 962 F.2d 996, 998 (11th Cir. 1992) (per curiam) (quoting United States

v. Lawson, 947 F.2d 849, 853 (7th Cir. 1991)). Moreover, “[b]ecause both parts of the

test must be satisfied in order to show a violation of the Sixth Amendment, the court

need not address the performance prong if the defendant cannot meet the prejudice

prong, or vice versa.” Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000) (citation

omitted); see also Osley v. United States, 751 F.3d 1214, 1222 (11th Cir. 2014) (“A

habeas petitioner claiming ineffective assistance of counsel must carry his burden on

both Strickland prongs, and a court need not address both prongs if the defendant

has made an insufficient showing on one.”); Johnson v. Alabama, 256 F.3d 1156, 1176

(11th Cir. 2001) (“The petitioner bears the burden of proof on the ‘performance’ prong

as well as the ‘prejudice’ prong of a Strickland claim, and both prongs must be proved

to prevail.”). “The Strickland test is not easily met; . . . ‘the cases in which habeas

petitioners can properly prevail on the ground of ineffective assistance of counsel are




                                           5
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 6 of 31             PageID #: 468




few and far between.’ ” Johnson, 256 F.3d at 1176 (quoting Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (citation omitted)).

         “The test for ineffectiveness is not whether counsel could have done more;

perfection is not required.” Waters, 46 F.3d at 1518; accord, e.g., Burt v. Titlow, 571

U.S. 12, 24 (2013) (“[T]he Sixth Amendment does not guarantee the right to perfect

counsel; it promises only the right to effective assistance . . . .”). “A lawyer can almost

always do something more in every case. But the Constitution requires a good deal

less than maximum performance.” Atkins v. Singletary, 965 F.2d 952, 960 (11th Cir.

1992).

                In evaluating the first, or “performance,” prong of Strickland,
         “[j]udicial scrutiny of counsel's performance must be highly deferential.”
         [Strickland, 466 U.S.] at 689, 104 S. Ct. at 2065. Because retrospective
         evaluation of a lawyer’s performance can be difficult, “a court must
         indulge a strong presumption that counsel’s conduct falls within the
         wide range of reasonable professional assistance; that is, the defendant
         must overcome the presumption that . . . the challenged action might be
         considered sound trial strategy.” Id. (internal quotations omitted). A
         petitioner must identify specific acts or omissions that were not the
         result of reasonable professional judgment, and a court should deem
         these acts or omissions deficient only if they “were outside the wide
         range of professionally competent assistance.” Id. at 690, 104 S. Ct. at
         2066. Simply put, the deference afforded an attorney's decision is great
         and the bar for proving a Sixth Amendment violation is high. In light of
         the “strong presumption in favor of competence,” . . . in order to prove
         deficient performance, “a petitioner must establish that no competent
         counsel would have taken the action that his counsel did take.” Chandler
         v. United States, 218 F.3d 1305, 1315 (11th Cir. 2000) (en banc).

                Under the second, or “prejudice,” prong of Strickland, a petitioner
         must “affirmatively prove prejudice” by showing that counsel's errors
         “actually had an adverse effect on the defense.” 466 U.S. at 693, 104 S.
         Ct. at 2067. This requires a showing of more than “some conceivable
         effect on the outcome of the proceeding.” Id. Instead, the petitioner
         “must show that there is a reasonable probability that, but for counsel's
         unprofessional errors, the result of the proceeding would have been



                                             6
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 7 of 31           PageID #: 469




      different. A reasonable probability is a probability sufficient to
      undermine confidence in the outcome.” Id. at 694, 104 S. Ct. at 2068.
      Although this standard is difficult to meet, it is significant that a
      petitioner must show only a reasonable probability that the outcome
      would have been different; he “need not show that counsel’s deficient
      conduct more likely than not altered the outcome in the case.” Id. at 693,
      104 S. Ct. at 2068. When evaluating this probability, “a court hearing
      an ineffectiveness claim must consider the totality of the evidence before
      the judge or jury.” Id. at 695, 104 S. Ct. at 2069.

Brownlee v. Haley, 306 F.3d 1043, 1059-60 (11th Cir. 2002). “The reasonableness of

counsel's performance is to be evaluated from counsel’s perspective at the time of the

alleged error and in light of all the circumstances. In making the competency

determination, the court should keep in mind that counsel's function, as elaborated

in prevailing professional norms, is to make the adversarial testing process work in

the particular case.” Kimmelman v. Morrison, 477 U.S. 365, 384 (1986) (citing

Strickland, 466 U.S. at 689-91) (citations and quotations omitted).

             “A guilty plea is open to attack on the ground that counsel did not
      provide the defendant with ‘reasonably competent advice.’ ” Cuyler v.
      Sullivan, 446 U.S. 335, 344, 100 S. Ct. 1708, 1716, 64 L. Ed. 2d 333
      (1980) (quoting McMann[ v. Richardson], 397 U.S. [759,] 770, 90 S. Ct.
      [1441,] 1448[ (1970)]). The Supreme Court has held “that the two-part
      Strickland v. Washington test applies to challenges to guilty pleas based
      on ineffective assistance of counsel.” Hill v. Lockhart, 474 U.S. 52, 58,
      106 S. Ct. 366, 370, 88 L. Ed. 2d 203 (1985); Slicker v. Dugger, 878 F.2d
      1380, 1381 n.1 (11th Cir. 1989) (per curiam); Holmes v. United States,
      876 F.2d 1545, 1551 (11th Cir. 1989); McCoy v. Wainwright, 804 F.2d
      1196, 1198 (11th Cir. 1986) (per curiam).

             ....

         . . . Hill clarified the Strickland second or “prejudice” requirement in
      the context of guilty pleas: “the defendant must show that there is a
      reasonable probability that, but for counsel's errors, he would not have
      pleaded guilty and would have insisted on going to trial.” 474 U.S. at 59,
      106 S. Ct. at 370; Tahamtani v. Lankford, 846 F.2d 712, 714 (11th Cir.
      1988) (per curiam); see Long v. United States, 883 F.2d 966, 968 n.4 (11th



                                          7
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 8 of 31           PageID #: 470




      Cir. 1989) (per curiam); Agan v. Dugger, 835 F.2d 1337, 1340 n.6 (11th
      Cir. 1987), cert. denied, 487 U.S. 1205, 108 S. Ct. 2846, 101 L. Ed. 2d
      884 (1988); see also Holmes, 876 F.2d at 1553, Slicker v. Wainwright,
      809 F.2d 768, 770 (11th Cir. 1987) (These cases were remanded to the
      district court to determine if accurate, rather than incorrect,
      information by the defense counsel as to the length of sentence would
      have changed the defendant's plea.); cf. Betancourt v. Willis, 814 F.2d
      1546, 1549 (11th Cir. 1987) (This court affirmed the district court's
      granting a habeas corpus petition based upon its conclusion that
      petitioner's plea was not voluntary and that his counsel provided
      ineffective assistance because the evidence was “uncontroverted that
      petitioner was completely unaware of the ultimate consequences of his
      plea because his counsel misrepresented the existence of a sentence
      reduction agreement.”). The Hill court explained the prejudice
      requirement with specific regard to a defense counsel's alleged failure to
      investigate potentially exculpatory evidence:

         In many guilty plea cases, the “prejudice” inquiry will closely
         resemble the inquiry engaged in by courts reviewing ineffective-
         assistance challenges to convictions obtained through a trial. For
         example, where the alleged error of counsel is a failure to
         investigate or discover potentially exculpatory evidence, the
         determination whether the error “prejudiced” the defendant by
         causing him to plead guilty rather than go to trial will depend on
         the likelihood that discovery of the evidence would have led
         counsel to change his recommendation as to the plea. This
         assessment, in turn, will depend in large part on a prediction
         whether the evidence likely would have changed the outcome of a
         trial.

      474 U.S. at 59, 106 S. Ct. at 370; McCoy, 804 F.2d at 1198–99.

             The Supreme Court has given finality to guilty pleas by
      precluding claims of constitutional deprivations occurring prior to entry
      of the plea. Tollett v. Henderson, 411 U.S. 258, 267, 93 S. Ct. 1602, 1608,
      36 L. Ed. 2d 235 (1973); see Tiemens v. United States, 724 F.2d 928, 929
      (11th Cir.) (per curiam) (“[A] guilty plea waives all nonjurisdictional
      defects occurring prior to the time of the plea, including violations of the
      defendant's rights to a speedy trial and due process.”), cert. denied, 469
      U.S. 837, 105 S. Ct. 134, 83 L. Ed. 2d 74 (1984). The Court allows only
      challenges to the voluntary and intelligent entry of the plea if a
      convicted defendant can prove “serious derelictions” in his counsel's
      advice regarding the plea. McMann, 397 U.S. at 774, 90 S. Ct. at 1450;
      Tollett[ v. Henderson], 411 U.S. [258,] 267, 93 S. Ct. [1602,] 1608[



                                           8
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 9 of 31           PageID #: 471




      (1973)]; see Hill, 474 U.S. at 56, 106 S. Ct. at 369 (“The longstanding test
      for determining the validity of a guilty plea is ‘whether the plea
      represents a voluntary and intelligent choice among the alternative
      courses of action open to the defendant.’ ” (quoting North Carolina v.
      Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 164, 27 L. Ed. 2d 162 (1970)).
      Without “reasonably effective assistance of counsel in connection with
      the decision to plead guilty,” a defendant cannot enter a knowing and
      voluntary plea because the plea does not represent an informed choice.
      McCoy, 804 F.2d at 1198; Scott[ v. Wainwright], 698 F.2d [427,] 429[
      (11th Cir. 1983)]. Based upon his familiarity with the facts and law,
      defense counsel must advise the defendant. Scott, 698 F.2d at 429.
      “Counsel’s advice need not be errorless, and need not involve every
      conceivable defense, no matter how peripheral to the normal focus of
      counsel's inquiry, but it must be within the realm of competence
      demanded of attorneys representing criminal defendants.” Id.
      (emphasis added); see McMann, 397 U.S. at 771, 90 S. Ct. at 1449; Long,
      883 F.2d at 969.

              The Supreme Court has recognized that the decision to plead
      guilty may occur without all of the state's evidence and necessarily takes
      place without knowledge of all facts revealed by witnesses at trial.
      McMann, 397 U.S. at 769–70, 90 S. Ct. at 1448. “[C]ounsel owes a lesser
      duty to a client who pleads guilty than to one who decides to go to trial,
      and in the former case counsel need only provide his client with an
      understanding of the law in relation to the facts, so that the accused may
      make an informed and conscious choice between accepting the
      prosecution's offer and going to trial.” Wofford v. Wainwright, 748 F.2d
      1505, 1508 (11th Cir. 1984) (per curiam); Downs–Morgan v. United
      States, 765 F.2d 1534, 1539 (11th Cir. 1985). An attorney’s responsibility
      is to investigate and to evaluate his client’s options in the course of the
      subject legal proceedings and then to advise the client as to the merits
      of each. Tafero, 796 F.2d at 1320; Thompson v. Wainwright, 787 F.2d
      1447, 1451 (11th Cir. 1986), cert. denied, 481 U.S. 1042, 107 S. Ct. 1986,
      95 L. Ed. 2d 825 (1987).

Stano v. Dugger, 921 F.2d 1125, 1149-51 (11th Cir. 1991) (en banc) (footnote omitted).

In claiming prejudice under Strickland and Hill, “[a] movant must [also] allege facts

that would prove that a decision not to plead guilty ‘would have been rational under

the circumstances.’ ” Hernandez v. United States, 778 F.3d 1230, 1234 (11th Cir. 2015)

(quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010)).



                                           9
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 10 of 31            PageID #: 472




                              c.    Effect of Guilty Plea

       The “concern with finality served by the limitation on collateral attack has

 special force with respect to convictions based on guilty pleas.” Bousley v. United

 States, 523 U.S. 614, 621 (1998) (quoting United States v. Timmreck, 441 U.S. 780,

 784 (1979)). “A defendant who enters a plea of guilty waives all nonjurisdictional

 challenges to the constitutionality of the conviction, and only an attack on the

 voluntary and knowing nature of the plea can be sustained.” Wilson v. United States,

 962 F.2d 996, 997 (11th Cir. 1992); see also, e.g., United States v. Brown, 752 F.3d

 1344, 1347 (11th Cir. 2014) (“A guilty plea, since it admits all the elements of a formal

 criminal charge, waives all non-jurisdictional defects in the proceedings against a

 defendant.” (quoting United States v. Fairchild, 803 F.2d 1121, 1124 (11th Cir. 1986)

 (per curiam)); United States v. Saac, 632 F.3d 1203, 1208 (11th Cir. 2011) (“

 ‘Generally, entering a guilty plea waives a defendant’s right to all non-jurisdictional

 challenges to a conviction.’ ” (quoting United States v. Bonilla, 579 F.3d 1233, 1240

 (11th Cir. 2009)).

       Stated differently, “a voluntary and intelligent plea made by an accused

 person, who has been advised by competent counsel, may not be collaterally

 attacked.” Mabry v. Johnson, 467 U.S. 504, 508 (1984). Therefore, when, as here, a §

 2255 motion is filed collaterally challenging convictions obtained pursuant to a guilty

 plea, “the inquiry is ordinarily confined to whether the underlying plea was both

 counseled and voluntary.” United States v. Broce, 488 U.S. 563, 569 (1989); see also

 Bousley, 523 U.S. at 618 (“A plea of guilty is constitutionally valid only to the extent




                                            10
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 11 of 31             PageID #: 473




 it is ‘voluntary’ and ‘intelligent.’ ” (quoting Brady v. United States, 397 U.S. 742, 748

 (1970)).

                        d.     Amendment of § 2255 Motions

       The Court has discretion in granting a motion to amend a § 2255 motion. See

 Farris v. United States, 333 F.3d 1211, 1214 (11th Cir. 2003). Claims brought via a §

 2255 motion must generally be filed within one year of a movant’s conviction

 becoming final. See 28 U.S.C. § 2255(f). Claims filed outside of § 2255’s statute of

 limitations period are barred unless they relate back to a timely filing under Federal

 Rule of Civil Procedure 15(c). Davenport v. United States, 217 F.3d 1341, 1344 (11th

 Cir. 2000); see also Rule 12 of the Rules Governing Section 2255 Proceedings (noting

 that the Federal Rules of Civil Procedure may be applied in § 2255 proceedings to the

 extent they are not inconsistent with other statutory provisions).

       Specifically, Rule 15(c) provides that “[a]n amendment of a pleading
       relates back to the date of the original pleading when . . . the claim or
       defense asserted in the amended pleading arose out of the conduct,
       transaction, or occurrence set forth or attempted to be set forth in the
       original pleading.” Fed. R. Civ. P. 15(c)(2). “Relation back” causes an
       otherwise untimely claim to be considered timely by treating it as if it
       had been filed when the timely claims were filed.

 Davenport, 217 F.3d at 1344. (footnote omitted) (quoting Fed. R. Civ. P. 15(c)(2)). “[I]n

 order to relate back, the untimely claim must have arisen from the ‘same set of facts’

 as the timely filed claim, not from separate conduct or a separate occurrence in ‘both

 time and type.’ ” Davenport, 217 F.3d at 1344 (quoting United States v. Pittman, 209

 F.3d 314, 318 (4th Cir. 2000); United States v. Duffus, 174 F.3d 333, 337 (3d Cir.

 1999); and United States v. Craycraft, 167 F.3d 451, 457 (8th Cir. 1999).




                                            11
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 12 of 31           PageID #: 474




         The Eleventh Circuit further clarified the scope of Federal Rule of Civil

 Procedure 15(c) in the context of § 2255 motions as follows:

         Congress intended Rule 15(c) to be used for a relatively narrow purpose;
         it did not inten[d] for the rule to be so broad to allow an amended
         pleading to add an entirely new claim based on a different set of facts.
         See Pruitt v. United States, 274 F.3d 1315, 1318 (11th Cir. 2001).
         Following this intent, we determined in Davenport that, to relate back,
         an untimely claim must have more in common with the timely filed
         claim than the mere fact that they arose out of the same trial or
         sentencing proceeding. See Davenport, 217 F.3d at 1344. The untimely
         claim must have arisen from the “same set of facts” as the timely filed
         claim, not from separate conduct or a separate occurrence in “both time
         and type.” See id.

 Farris, 333 F.3d at 1215. The Farris Court emphasized that “new claims alleging

 different trial errors were not part of the same course of conduct” and do not relate

 back to a movant’s timely filed § 2255 motion. Id. at 1215 (citing Davenport, 217 F.3d

 at 1346).

                                    III.   Analysis

         McGrath asserts six claims for relief in his first amended § 2255 motion (Doc.

 66), all alleging some form of ineffective assistance of trial counsel. McGrath also

 submitted three motions to amend his § 2255 motion (Docs. 72, 76, 84), asserting

 three more claims for relief based on allegations of a violation of due process, an

 illegal sentence, and ineffective assistance of counsel. The Court will address each in

 turn.

                    a.     Claim One – Criminal History Points

         In his first amended § 2255 motion, McGrath contends that his trial counsel

 provided ineffective assistance in violation of the Sixth Amendment by failing to




                                           12
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 13 of 31           PageID #: 475




 object to the Court’s calculation of his prior criminal history points under the Federal

 Sentencing Guidelines. (Doc. 66, PageID.385; Doc. 66-1, PageID.398–99). Specifically,

 McGrath argues that the Court erred in calculating his prior criminal history points

 because “there were no intervening arrests” between three of his prior convictions.

 (Doc. 66, PageID.385; Doc. 66-1, PageID.398–99). Instead of these three prior

 convictions adding 7 points to his criminal history total, McGrath maintains that his

 trial counsel should have insisted that these convictions count only for three points.

 (Doc. 66, PageID.385; Doc. 66-1, PageID.398–99). Further, McGrath argues that two

 other offenses used in calculating his prior criminal history points should only have

 counted as one offense because he received a ten-year sentence to run concurrently

 with other sentences. (Doc. 66, PageID.385; Doc. 66-1, PageID.398–99).

       McGrath’s claim fails because his trial counsel’s conduct did not perform

 deficiently. McGrath cannot identify any deficient conduct from his counsel because

 his counsel did lodge an objection in line with the arguments described above on two

 separate occasions. Counsel objected to the sentencing court counting three of his

 prior sentences separately as well as counting the two purportedly identical offenses

 separately. (See Doc. 41, PageID.188; Doc. 62, PageID.333–34). In other words,

 counsel actually followed the course of action that McGrath proposes in his § 2255

 motion; therefore, he does not demonstrate any constitutional deficiency. See

 Strickland, 466 U.S. at 690 (holding that a defendant claiming ineffective assistance

 of counsel “must identify specific acts or omissions that were not the result of

 reasonable professional judgment”).




                                           13
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 14 of 31               PageID #: 476




        Further, even if McGrath’s counsel had failed to object, such an omission would

 not have been unreasonable because the sentencing court did not err in calculating

 his criminal history points. Contrary to McGrath’s argument, the three sentences

 identified in Paragraphs 46, 47, and 48 of the Final Presentence Investigation Report

 (Doc. 45) were properly calculated as three separate sentences. Under the Federal

 Sentencing Guidelines, “[i]f there is no intervening arrest, prior sentences are

 counted separately unless (A) the sentences resulted from offenses contained in the

 same charging instrument; or (B) the sentences were imposed on the same day.”

 U.S.S.G. 4A1.2(a)(2). Here, the subject sentences were contained in separate charging

 instruments and imposed on different days (see Doc. 45, PageID.211–12) bringing

 these offenses outside of U.S.S.G. 4A1.2(a)(2)’s grouping provision.

        McGrath’s argument that the sentences identified in Paragraphs 49 and 50 of

 the Final Presentence Investigation Report (Doc. 45) should be viewed as one

 sentence is also misguided. While these sentences were imposed on the same day,

 McGrath was arrested for the offense described in Paragraph 50 while on release for

 the offense described in Paragraph 49. (See Doc. 45, PageID.213) As a result of this

 intervening arrest, the sentencing court correctly counted the two sentences

 separately. See U.S.S.G. 4A1.2(a)(2) (“Prior sentences always are counted separately

 if the sentences were imposed for offenses that were separated by an intervening

 arrest (i.e., the defendant is arrested for the first offense prior to committing the second

 offense).” (emphasis added)). Accordingly, McGrath’s first claim for relief fails because




                                             14
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 15 of 31          PageID #: 477




 he cannot demonstrate that his counsel’s performance was deficient under

 Strickland.

        b.     Claim Two – Sentence Enhancement for Stolen Firearm

       McGrath next argues that his counsel’s failure “to contest” the application of a

 two-point enhancement for his possession of a stolen firearm deprived him of effective

 assistance of counsel. (Doc. 66, PageID.386; Doc. 66-1, PageID.399–400). McGrath

 claims that this enhancement should not have applied because he pleaded guilty to

 possession of a stolen firearm, and any further sentence enhancement based on this

 offense qualifies as impermissible double counting. (Doc. 66, PageID.386; Doc. 66-1,

 PageID.399–400).

       McGrath’s second claim of ineffective assistance of counsel fails because

 counsel’s failure to object was not unreasonable. Applying the two-point sentence

 enhancement for possession of a stolen weapon when the underlying conviction is also

 for possession of a stolen weapon does not qualify as impermissible double counting

 when the defendant’s base offense level is not determined under U.S.S.G. §

 2K2.1(a)(7). United States v. Adams, 329 F.3d 802, 803–04 (11th Cir. 2003); accord,

 e.g., United States v. Goff, 314 F.3d 1248, 1249–50 (10th Cir. 2003); United States v.

 Raleigh, 278 F.3d 563, 566–67 (6th Cir. 2002). Here, McGrath’s base offense level was

 determined under U.S.S.G. § 2K2.1(a)(4)(A), not U.S.S.G. § 2K2.1(a)(7). (Doc. 45,

 PageID.208). Accordingly, McGrath’s second claim fails because his counsel’s failure

 to object to the application of the two-point sentence enhancement for possession of a




                                          15
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 16 of 31            PageID #: 478




 stolen firearm was not “outside the wide range of professionally competent

 assistance.” See Strickland, 466 U.S. at 690.

   c.     Claim Three – Sentence Enhancement for Offense Involving 8-24

                                          Guns

        In his third claim, McGrath argues that his counsel’s failure to object to the

 four-point specific offense characteristic enhancement he received for a crime

 involving 8-24 guns deprived him of effective assistance of counsel. (Doc. 66,

 PageID.388; Doc. 66-1, PageID.401). McGrath contends that his counsel should have

 objected to his sentence enhancement for an offense involving 8-24 guns because it

 should not apply: he pleaded guilty to an offense involving only seven guns in

 exchange for the Government dropping the remaining gun offenses in the indictment.

 (Doc. 66, PageID.388; Doc. 66-1, PageID.401). Essentially, McGrath argues that using

 specific offense characteristics from dropped charges to enhance a sentence is

 improper.

        Like his other claims, McGrath’s third claim of ineffective assistance of counsel

 fails because his trial counsel was not deficient. McGrath cannot identify any

 deficient conduct because his counsel did lodge an objection to the sentencing court’s

 consideration of weapons connected to charges dropped from the indictment. (See Doc.

 62, PageID.344). In other words, counsel actually followed the course of action that

 McGrath proposes in his § 2255 motion; therefore, he does not demonstrate any

 constitutional deficiency. See Strickland, 466 U.S. at 690 (holding that a defendant




                                           16
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 17 of 31         PageID #: 479




 claiming ineffective assistance of counsel “must identify specific acts or omissions

 that were not the result of reasonable professional judgment”).

       Further, even if McGrath’s counsel had failed to object, such an omission would

 not have been unreasonable because the sentencing court did not err in implementing

 the sentence enhancement for an offense involving 8-24 guns. This conduct was

 properly included under U.S.S.G. § 1B1.3(a)(1)(A), which directs the sentencing court

 to consider “all acts and omissions committed, aided, abetted, counseled, commanded,

 induced, procured, or willfully caused by the defendant” in applying sentence

 enhancements based on specific offense characteristics. (emphasis added); see also

 United States v. Exarhos, 135 F.3d 723, 730 (11th Cir. 1998) (citing United States v.

 Ignancio Munio, 909 F.2d 436, 438–39 (11th Cir. 1990)) (“[A] district court may

 consider, for purpose of sentencing, relevant conduct not contained in the

 indictment.”). Stated differently, even conduct covered by charges later dropped from

 an indictment is properly considered during sentencing. Accordingly, McGrath’s third

 claim fails because his counsel was not deficient under Strickland.

           d.     Claim Four – Sentence Enhancement for Burglary

       In his fourth claim, McGrath argues that his counsel’s failure to object to the

 four-level specific offense characteristic enhancement he received for a separate

 felony involving a gun deprived him of effective assistance of counsel. (Doc. 66,

 PageID.389; Doc. 66-1, PageID.402–03). Specifically, McGrath contends that his

 counsel should have objected to his sentence enhancement for possessing firearms in

 connection with a separate felony because this conduct was never proven in either




                                          17
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 18 of 31            PageID #: 480




 state or federal court. (Doc. 66, PageID.389; Doc. 66-1, PageID.402–03). McGrath also

 contends that he should have received a downward departure pursuant to U.S.S.G. §

 5K1.1 for providing substantial assistance in his own case. (Doc. 66, PageID.389; Doc.

 66-1, PageID.402–03).

       Both of McGrath’s arguments fail because his counsel’s performance was not

 deficient. On the issue of the sentence enhancement for possessing a firearm in

 connection with a felony, McGrath’s claim that his counsel failed to object to the

 specific characteristic enhancement is belied by the record. McGrath’s counsel did

 object in line with his present argument that there was “no proof” that he committed

 the burglary (see Doc. 41, PageID.188), so he cannot demonstrate any specific conduct

 from his counsel that was deficient, see Strickland, 466 U.S. at 690.

        Further, the sentencing court properly applied the enhancement because

 under U.S.S.G. § 1B1.3(a)(1)(A), the court must consider “all acts and omissions

 committed, aided, abetted, counseled, commanded, induced, procured, or willfully

 caused by the defendant” in applying sentence enhancements based of specific offense

 characteristics. (emphasis added); see also Exarhos, 135 F.3d at 730. When

 questioned by ATF agents, McGrath confessed to being involved in a burglary in

 which he stole the firearms at the center of this case (Doc. 45, PageID.206–07; Doc.

 66, PageID.389; Doc. 66-1, PageID.402–03), giving the sentencing court ample

 grounds to find that McGrath committed a burglary.2 Therefore, even if McGrath’s



 2 Also, the sentencing court adopted the Presentence Investigation Report (PSR)
 setting out the details of McGrath’s burglary without objection (see Doc. 51,
 PageID.237) and “a failure to object to allegations of fact in a PS[R] admits those facts

                                            18
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 19 of 31           PageID #: 481




 counsel had failed to object, such an omission would not have been “outside the wide

 range of professionally competent assistance.” See Strickland, 466 U.S. at 690.

       McGrath’s contention that his counsel should have sought a downward

 departure pursuant to U.S.S.G. § 5K1.1 for providing substantial assistance in his

 own case is also without merit. While counsel did not make an objection to this effect,

 such an omission was not unreasonable as the Government enjoys wide discretion in

 submitting § 5K1.1 motions:

       The government has the power, but not a duty, to file a § 5K1.1 motion.
       Wade v. United States, 504 U.S. 181, 185, 112 S.Ct. 1840, 1843, 118
       L.Ed.2d 524 (1992). A district court may review the government's
       decision not to file a § 5K1.1 motion only if it “was based on an
       unconstitutional motive,” such as “the defendant's race or religion.” Id.
       at 185–86, 112 S.Ct. at 1843–44. The government also may not refuse to
       file a § 5K1.1 motion for reasons not rationally related to a legitimate
       governmental purpose. Id. at 186, 112 S.Ct. at 1844. The defendant,
       however, must make more than “generalized allegations of improper
       motive” to obtain relief. Id.

 United States v. Kilpatrick, 446 F. App'x 266, 269 (11th Cir. 2011). Here, McGrath

 fails to note any evidence of an improper motive on behalf of the Government in

 declining to offer a § 5K1.1 motion. McGrath offers only the conclusory statement

 that such motions should apply to individuals that offer substantial assistance in

 their own case. However, the language of § 5K1.1 is clear that such motions are

 offered when a defendant provides “substantial assistance in the investigation or

 prosecution of another person who has committed an offense. U.S.S.G. § 5K1.1

 (emphasis added). Further, reading such a provision into § 5K1.1 would render the



 for sentencing purposes and precludes the argument that there was error in them.”
 See United States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (quotations omitted).

                                           19
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 20 of 31            PageID #: 482




 point reduction available through U.S.S.G. § 3E1.1 for acceptance of responsibility

 for one’s own conduct superfluous—a reduction that McGrath benefitted from (Doc.

 45, PageID.208). Accordingly, neither of McGrath’s claims of ineffective assistance of

 counsel in Claim Four demonstrate that his counsel performed deficiently under

 Strickland.

    e.     Claim Five – Sentence Enhancement for 8-24 Guns as a Result of

                                McGrath’s Cooperation

         In his fifth claim, McGrath argues that his counsel’s failure to seek a U.S.S.G.

 § 5K1.1 from the Government to reward his cooperation deprived him of effective

 assistance of counsel. McGrath fifth claim largely mirrors the second request in his

 fourth claim: that there should be “some type of protection under the acceptance of

 responsibility” point reduction to prevent harsher sentences as a result of admitting

 to other criminal conduct. (Doc. 66, PageID.395). Specifically, McGrath argues that

 he “should have received” a § 5K1.1 motion from the Government “for his cooperation

 in his own case.” (Doc. 66, PageID.395). However, this claim fails for the same reasons

 as McGrath’s other § 5K1.1 argument in Claim Four: the Government did not abuse

 its authority in failing to file such a motion in McGrath’s case and the plain language

 of § 5K1.1 does not apply to defendants that provide incriminating information in

 their own case. See supra, Section III.d. McGrath’s claim of ineffective assistance of

 counsel in Claim Five fails to demonstrate that his counsel acted deficiently under

 Strickland.




                                            20
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 21 of 31           PageID #: 483




       f.     Claim Six – Failure to File a Motion to Suppress Evidence

       In his sixth claim, McGrath argues that his counsel’s failure to file a motion to

 suppress the firearms found in his possession deprived him of effective assistance of

 counsel. (Doc. 66, PageID.396; Doc. 66-1, PageID.404). McGrath contends that if his

 counsel had filed a motion to suppress, “the guns would have been suppressed” as

 there “was no probable cause to search the [vehicle] for drugs or weapons.” (Doc. 66,

 PageID.396). McGrath describes several alleged improprieties committed by law

 enforcement officers during the search of the vehicle in question, all of which, by

 McGrath’s account, deprived the officers of probable cause and render the fruits of

 the search inadmissible. (Doc. 66, PageID.396).

       McGrath’s sixth claim of ineffective assistance of counsel fails because by

 knowingly and voluntarily pleading guilty, he waived any challenge to non-

 jurisdictional pre-plea matters. “A defendant who enters a plea of guilty waives all

 non[-]jurisdictional challenges to the constitutionality of the conviction, and only an

 attack on the voluntary and knowing nature of the plea can be sustained.” Wilson,

 962 F.2d at 997. Here, McGrath makes no claim that his plea was not knowing and

 voluntary. McGrath argues only that if his counsel had contested the legality of the

 search, then the evidence would have been suppressed and the “indictment would

 have been thrown out.” (Doc. 66, PageID.396). Such a challenge to the underlying

 conviction is expressly waived by a guilty plea. See, e.g., Brown, 752 F.3d at 1347.

 Further, McGrath’s plea agreement explicitly and unambiguously states that said

 plea is being made knowingly and voluntarily (Doc. 30, PageID.129–30) and the




                                           21
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 22 of 31         PageID #: 484




 record is devoid of any evidence indicating otherwise. Accordingly, McGrath’s sixth

 claim of ineffective assistance of counsel fails because the movant waived this

 argument with his knowing and voluntary guilty plea.

                  g.    Claim Seven – Violation of Due Process

       In his first motion to amend his operative § 2255 motion (Doc. 72), McGrath

 raises a seventh claim: the sentencing court’s consideration of conduct described in

 charges dropped from the indictment violated his due process rights. McGrath cites

 Nelson v. Colorado, 137 S. Ct. 1249 (2017) for this proposition, arguing that a

 sentencing court cannot consider conduct from charges later dropped from an

 indictment under U.S.S.G. § 1B1.3’s definition of “relevant conduct.”      (Doc. 72,

 PageID.425). However, McGrath’s motion to amend his operative § 2255 motion fails

 for two reasons: the new claim is untimely, and the precedent he cites does not

 support his due process claim.

       McGrath’s motion to amend (Doc. 72) is untimely because it does not “relate

 back” to his operative § 2255 motion. McGrath’s conviction became final when the

 deadline for him to appeal his sentence expired on October 18, 2016, fourteen days

 after the sentencing court entered his judgment of conviction. See (Doc. 50); Fed. R.

 App. P. 4(b)(1)(A) (affording a criminal defendant fourteen days from the entry of

 judgment to file an appeal). Under § 2255(f), claims filed more than one year after a

 conviction becomes final are generally time-barred. Here, McGrath filed the motion

 to amend with the new due process claim on January 29, 2018—well over one-year

 after his conviction became final. (Doc. 72, PageID.424). In order for the new claim




                                          22
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 23 of 31           PageID #: 485




 in the motion to amend to be considered timely (barring the application of one of §

 2255(f)’s other saving clauses), it must “relate back” to a timely filing under Federal

 Rule of Civil Procedure 15(c). See Davenport, 217 F.3d at 1344. However, McGrath’s

 new due process claim does not relate back to the ineffective assistance of counsel

 claims in his timely filed first amended § 2255 motion because the claims allege

 different trial errors. See Farris, 333 F.3d at 1215 (holding that “new claims alleging

 different trial errors were not part of the same course of conduct” and do not relate

 back to a movant’s timely filed § 2255 motion under Federal Rule of Civil Procedure

 15(c)).3 Given that McGrath’s motion to amend (Doc. 72) attempts to assert a different

 type of trial error than any claim raised in a timely filing, his due process claim is

 barred by § 2255(f)’s statute of limitations.

       Even if the due process claim in McGrath’s first motion to amend (Doc. 72) was

 timely filed, it would still fail because it lacks merit. While McGrath cites Nelson for

 the proposition that the sentencing court’s consideration of conduct described in

 charges dropped from the indictment violated his due process rights, this argument

 is not supported by the case itself. In Nelson, the Supreme Court reviewed a challenge

 to Colorado’s requirement that criminal defendants who have had their convictions

 overturned or vacated prove their innocence by clear and convincing evidence in order

 to gain a refund of court fees and fines. 137 S. Ct. at 1254–55. The Nelson Court held




 3Further, McGrath’s new claim is not saved by § 2255(f)(3)’s extension of the statute
 of limitations for newly recognized rights. As discussed infra, McGrath’s claim that
 Nelson creates a new due process right undermining the validity of his sentence is
 misguided.

                                            23
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 24 of 31           PageID #: 486




 that this requirement violates the due process rights of criminal defendants under

 the balancing test established by Mathews v. Eldridge, 424 U.S. 319 (1976). Id. at

 1255. Even if this case applied retroactively, the Nelson Court did not address any

 aspect of the Federal Sentencing Guidelines, let alone U.S.S.G. § 1B1.3’s definition of

 “relevant conduct.” McGrath’s argument that U.S.S.G. § 1B1.3 violates his due

 process rights under Nelson lacks merit. See Broxmeyer v. Ormond, No. 2:18-CV-240,

 2019 WL 2571276, at *5 (E.D. Va. Apr. 22, 2019) (collecting cases explaining that

 Nelson does not apply to the constitutionality of the Federal Sentencing Guidelines),

 report and recommendation adopted, No. 2:18-CV-240, 2019 WL 2569554 (E.D. Va.

 June 20, 2019), aff'd, 785 F. App'x 147 (4th Cir. 2019). Accordingly, McGrath’s motion

 to amend his § 2255 motion to include a due process claim (Doc. 72) fails.

                       h.     Claim Eight – Illegal Sentence

       In his second motion to amend his operative § 2255 motion (Doc. 76), McGrath

 raises an eighth claim: he argues that his sentence exceeds the maximum authorized

 by 18 U.S.C. 924(a)(2). Specifically, McGrath contends that his sentence of ten years

 of imprisonment and three years of supervised release exceeds the ten-year maximum

 sentence for a possession of a stolen weapon conviction under 18 U.S.C. 922(j). (Doc.

 76, PageID.433). However, McGrath’s claim fails for three reasons: this claim is time-

 barred, procedurally defaulted, and meritless.

       McGrath’s new claim of an illegal sentence raised in his second motion to

 amend his § 2255 motion (Doc. 76) is time-barred by § 2255(f) because this

 amendment does not relate back to a timely filing. Similar to McGrath’s Seventh




                                           24
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 25 of 31           PageID #: 487




 Claim, McGrath filed this second motion to amend with his new illegal sentence claim

 on May 20, 2018—well over one-year after his conviction became final. (Doc. 72,

 PageID.424). Therefore, in order for this amendment to avoid § 2255(f)’s one-year

 statute of limitations, the new claim must “relate back” to a timely filing under

 Federal Rule of Civil Procedure 15(c). See Davenport, 217 F.3d at 1344. However,

 McGrath’s new illegal sentence claim does not relate back to the ineffective assistance

 of counsel claims in his timely filed first amended § 2255 motion because the new

 claim alleges a different trial error. See Farris, 333 F.3d at 1215 (holding that “new

 claims alleging different trial errors were not part of the same course of conduct” and

 do not relate back to a movant’s timely filed § 2255 motion under Federal Rule of Civil

 Procedure 15(c)). None of McGrath’s timely claims raise any argument about his

 sentence exceeding the statutory maximum. Given that McGrath’s second motion to

 amend (Doc. 76) attempts to assert a different type of trial error than any claim raised

 in a timely filing, his illegal sentence claim is barred by § 2255(f)’s statute of

 limitations.

       McGrath’s new illegal sentence claim also fails because it is procedurally

 defaulted. “Collateral review is not a substitute for a direct appeal.” Lynn, 365 F.3d

 at 1232. Generally, a movant “must assert all available claims on direct appeal”

 because “relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional

 rights and for that narrow compass of other injury that could not have been raised in

 direct appeal and would, if condoned, result in a complete miscarriage of justice.” Id.

 Here, McGrath did not appeal his sentence following his guilty plea (see Doc. 66,




                                           25
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 26 of 31           PageID #: 488




 PageID.383) and offers no reason for his failure to raise his illegal sentence argument

 on direct appeal. McGrath’s failure to raise this argument or justify his failure to do

 so waives any opportunity to bring the claim in a § 2255 motion. See Frady, 456 U.S.

 at 167–69 (holding that a claim not raised on direct appeal is procedurally defaulted

 unless the movant establishes cause and actual prejudice resulting from the alleged

 errors). Therefore, McGrath’s new claim of an illegal sentence is procedurally

 defaulted, and due to be denied.

       Even if McGrath’s illegal sentence claim was not time-barred and procedurally

 defaulted, the claim would still fail because his sentence is not illegal. Contrary to

 McGrath’s argument, a term of supervised release does not tack on to a term of

 imprisonment to bring a sentence beyond a statutory maximum. See United States v.

 Cenna, 448 F.3d 1279, 1280–81 (11th Cir. 2006) (holding that a statutory maximum

 sentence plus a term of supervised release is not illegal). Accordingly, McGrath’s

 motion to amend his § 2255 motion to include an illegal sentence claim (Doc. 76) fails.

          i.     Claim Nine – Counsel’s Failure to Pursue § 5K1.1 Motion

       In his third motion to amend his operative § 2255 motion (Doc. 84), McGrath

 raises a ninth claim: he argues that his counsel’s failure to pursue a § 5K1.1 motion

 for his assistance in the prosecution of his co-defendant deprived him of his Sixth

 Amendment right to effective counsel. McGrath argues that under the terms of his

 plea agreement, the Government should have filed a § 5K1.1 motion because “his

 cooperation with law enforcement led to the arrest [and] conviction” of his co-

 defendant, Robby Liles. (Doc. 84, PageID.444). McGrath insists that if his counsel




                                           26
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 27 of 31           PageID #: 489




 had been effective and fought for the § 5K1.1 motion, then he would have received

 the benefit of such a motion and received a lesser sentence. (Doc. 84, PageID.444).

 However, McGrath’s claim fails because it is both time-barred and meritless.

       McGrath’s new claim of ineffective assistance of counsel raised in his third

 motion to amend his § 2255 motion (Doc. 84) is time-barred under § 2255(f). Similar

 to McGrath’s Seventh and Eighth Claims, McGrath filed this third motion to amend

 with a new ineffective assistance of counsel claim on May 13, 2019—well over one-

 year after his conviction became final. (Doc. 84, PageID.444). Therefore, in order for

 this amendment to avoid § 2255(f)’s one-year statute of limitations, the new claim

 must “relate back” to a timely filing under Federal Rule of Civil Procedure 15(c). See

 Davenport, 217 F.3d at 1344. However, McGrath’s new ineffective assistance of

 counsel claim does not relate back to the other ineffective assistance of counsel claims

 in his timely filed first amended § 2255 motion because the new claim alleges a

 different trial error. Specifically, McGrath’s new ineffective assistance of counsel

 claim alleges that his counsel failed to pursue a § 5K1.1 motion based on his

 cooperation in the prosecution of his co-defendant, whereas his other Strickland

 claims allege either wholly different errors (see supra, Sections III.a–c.) or a failure

 to pursue a § 5K1.1 motion based on his cooperation in his own case (see supra,

 Sections III.d–e.). McGrath’s third motion to amend (Doc. 84) attempts to assert a

 different type of trial error than any claim raised in a timely filing, bringing his

 ineffective assistance of counsel claim within § 2255(f)’s statute of limitations. See

 Farris, 333 F.3d at 1215.




                                           27
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 28 of 31           PageID #: 490




       Even if McGrath timely filed his new claim of ineffective assistance of counsel,

 it still fails as it does not establish that his counsel performed deficiently under

 Strickland. The Government has “the power, not a duty” to file a § 5K1.1 motion, and

 such a refusal is only improper when based on an unconstitutional motive. Kilpatrick,

 446 F. App'x at 269. Similar to the deficiencies in his Fourth and Fifth Claims alleging

 ineffective assistance of counsel for a failure to pursue a § 5K1.1 motion, McGrath

 does not allege any facts—and the record does not contain any evidence—that the

 Government refused to file a §5K1.1 motion based on an improper motive. At the

 sentencing hearing, the Government noted that the language about the possibility of

 a § 5K1.1 motion was left in the plea agreement that McGrath ultimately agreed to,

 but that they “didn't anticipate any cooperation” or intend to seek “any cooperation

 from him . . . .” (Doc. 62, PageID.337). McGrath does not establish that his counsel’s

 failure to seek a 5K1.1 motion for his cooperation in the prosecution of his co-

 defendant was “outside the wide range of professionally competent assistance.” See

 Strickland, 466 U.S. at 690. Accordingly, McGrath is entitled to no relief on Claim

 Nine, his final claim for relief under § 2255.

                         j.     Certificate of Appealability

        “The district court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant” in a § 2255 proceeding. Rule 11(a) of the

 Rules Governing § 2255 Proceedings. “Unless a circuit justice or judge issues a

 certificate of appealability, an appeal may not be taken to the court of appeals from

 the final order in a proceeding under section 2255.” 28 U.S.C. § 2253(c)(1)(B).




                                            28
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 29 of 31            PageID #: 491




       “A certificate of appealability may issue ‘only if the applicant has made a

 substantial showing of the denial of a constitutional right.’ ” Spencer v. United States,

 773 F.3d 1132, 1137 (11th Cir. 2014) (en banc) (quoting 28 U.S.C. § 2253(c)(2)).

 Where, as here, the district court “has rejected the constitutional claims on the

 merits, the showing required to satisfy § 2253(c) is straightforward: The petitioner

 must demonstrate that reasonable jurists would find the district court’s assessment

 of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

 484 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (“Under the

 controlling standard, a petitioner must show that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in a

 different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” (citations omitted and punctuation modified)).).

 “A prisoner seeking a COA must prove something more than the absence of frivolity

 or the existence of mere good faith on his or her part.” Miller-El, 537 U.S. at 338

 (quotations omitted). However, “a COA does not require a showing that the appeal

 will succeed.” Id. at 337.

       Upon due consideration, McGrath is DENIED a Certificate of Appealability in

 conjunction with the denial of his present § 2255 motion, as reasonable jurists would

 not debate whether his § 2255 motion should be resolved in a different manner or

 that any of the issues presented is adequate to deserve encouragement to proceed




                                            29
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 30 of 31          PageID #: 492




 further.4

                          k.     Appeal In Forma Pauperis

       “An appeal may not be taken in forma pauperis if the trial court certifies in

 writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3).

       A party demonstrates good faith by seeking appellate review of any issue
       that is not frivolous when examined under an objective standard. See
       Coppedge v. United States, 369 U.S. 438, 445, 82 S. Ct. 917, 921, 8 L. Ed.
       2d 21 (1962). An issue is frivolous when it appears that “the legal
       theories are indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393
       (11th Cir. 1993) (citations omitted). In other words, an IFP action is
       frivolous, and thus not brought in good faith, if it is “without arguable
       merit either in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th
       Cir. 2001). More specifically, “arguable means capable of being
       convincingly argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir.
       1991) (internal quotations and citations omitted). Nevertheless, where
       a “claim is arguable, but ultimately will be unsuccessful,” it should be
       allowed to proceed. Cofield v. Ala. Pub. Serv. Comm'n, 936 F.2d 512, 515
       (11th Cir. 1991).

 Ghee v. Retailers Nat. Bank, 271 F. App’x 858, 859–60 (11th Cir. 2008) (per curiam)

 (unpublished).

       Having considered the issues raised as set forth above, the Court CERTIFIES

 that any appeal by McGrath of the denial of the present § 2255 motion would be

 without merit and therefore not taken in good faith, thus denying him entitlement to

 appeal in forma pauperis.5


 4 The Court declines to issue McGrath a COA, so he “may not appeal the denial but
 may seek a certificate from the court of appeals under Federal Rule of Appellate
 Procedure 22.” Rule 11(a) of the Rules Governing Section 2254 Cases in the United
 States District Courts.
 5 McGrath may file a motion to proceed on appeal in forma pauperis with the Eleventh

 Circuit Court of Appeals in accordance with Federal Rule of Appellate Procedure
 24(a)(5).

                                            30
Case 1:16-cr-00091-CG-N Document 93 Filed 03/26/21 Page 31 of 31         PageID #: 493




                                 IV.    Conclusion

       In accordance with the foregoing analysis, it is ORDERED that McGrath’s

 Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 66)

 dated October 10, 2017 is DENIED and DISMISSED with prejudice, without an

 evidentiary hearing;. McGrath is not entitled to a Certificate of Appealability or to

 proceed in forma pauperis on appeal. Further, McGrath’s motions to amend his §

 2255 motion (Docs. 72, 76, 84) are DENIED. McGrath’s motion for a ruling on his §

 2255 motion (Doc. 90) is DENIED as moot.

       DONE and ORDERED this the 26th day of March, 2021.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                          31
